Citation Nr: 1520679	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  11-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.  

3.  Entitlement to service connection for a right leg disability.  

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to March 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and November 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The, pursuant to the adjudication herein, reopened claim for service connection for hepatitis C and additional issues on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for hepatitis C was originally denied by a May 2002 rating decision; the Veteran was shortly thereafter informed of this decision and his appellate rights but did not initiate an appeal of the decision within one year, nor was any new and material evidence received within one year of this decision.

2.  Additional evidence received since the May 2002 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  New and material evidence has been received since the May 2002 rating decision to reopen the Veteran's claim for service connection for hepatitis C.  
38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for hepatitis C, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In the present case, the RO by way of a May 2002 rating decision denied the Veteran's claim for service connection for hepatitis C.  Shortly thereafter, the RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2001).  As a result, the RO's decision became final.  38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the May 2002 rating decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U. S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In determining whether new and material evidence has been submitted, the Board will first summarize the evidence of record at the time of the May 2002 rating decision.  Such evidence included the service treatment reports (STRs) that included reports from hospitalization for hepatitis from October 1973 to November 1973 and a February 2002 VA examination that included an opinion that it was less likely than not that the Veteran's hepatitis C was related to service.  The basis for the denial of service connection for hepatitis C in this decision was the lack of any evidence linking hepatitis C to service.   

Evidence received since the May 2002 rating decision includes an opinion contained within reports from VA outpatient treatment in January 2009 indicating that the Veteran had a current disability due to hepatis C that was "as likely as not contracted in [the] military with past history [of] acute hepatitis while on active duty [in] 1973."  Also received since the May 2002 rating decision were assertions by the Veteran as to continuing problems with hepatitis C since service.  The credibility of these assertions has been presumed in making the determination herein.  Justus, supra.

In short, the Board finds that the information received since the May 2002 rating decision, in particular, the positive January 2009 nexus opinion discussed above, is not cumulative or redundant of the evidence of record at the time of that decision; relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C; and raises a reasonable possibility of substantiating the claim in light of the basis of the prior denial.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for hepatitis C.  38 C.F.R. § 3.156(a); Shade, supra.



ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hepatis C is reopened.

REMAND

Although the Board regrets the additional delay, prior to rendering a decision on the merits, the Board finds that additional development is necessary to decide the reopened claim for service connection for hepatitis C and the other claims on appeal.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014)

First with respect to the claim for service connection for a psychiatric disorder, the STRs, to include those dated in May 1973, reflect treatment for psychiatric complaints, and the medical history collected in January 1974 in conjunction with separation from service noted "nervous troubles."  The Veteran testified that he has suffered from depression and anxiety due to pain from an in-service automobile accident in 1973 that occurred while he was serving in Europe, and that he was hospitalized for injuries sustained in this accident.  February 3, 2015, Hearing Transcript, pages 16-22.  The STRs of record do not document such hospitalization.  Pertinent post service evidence reflecting possible, non-substance abuse related, psychiatric disability includes a November 2007 VA urgent care noted indicating that the Veteran's prescriptions include quetiapine fumarate for disturbing thoughts and to assist with rest. 

The Board notes that as hospitalization reports may be stored separately from the STRs that were previously obtained, and there is no indication that the AOJ has conducted any efforts to obtain reports from the 1973 hospitalization for the reported injuries sustained while a passenger in an automobile accident.  As these outstanding records, should this hospitalization have occurred, would be pertinent to the claim for service connection for a psychiatric disorder, the AOJ will be requested to obtain them below.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.  In addition, given the in-service treatment for psychiatric problems; contentions, including sworn testimony from the Veteran, as to in-service psychiatric problems that have continued to the present time; and indication of current psychiatric problems that may be unrelated to substance abuse, the Board finds that a VA examination and opinion addressing the claim for service connection for a psychiatric disability in necessary to ensure that the duty to assist has been fulfilled with respect to this claim.   McLendon v. Nicholson, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

With respect to the reopened claim for service connection for hepatitis C, while the undersigned is cognizant of the January 2009 VA outpatient treatment report linking a current disability due to hepatitis C to service, this opinion did not comment on the fact that, both during and post service, the Veteran has struggled with substance abuse, and that his hepatitis C has been linked to such.  See eg. February 2002 VA examination report.  As such, the Board finds the opinion contained in the January 2009 VA outpatient treatment report to be inadequate.  Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Barr v. Nicholson, 21 Vet. App. 303 (2007)(examination is inadequate when it does not offer a complete rationale).  Therefore, upon remand, the AOJ will be asked to afford the Veteran a VA examination and opinion addressin the claims for service connection for hepatitis C that document consideration of the entire evidence of record, to include the history of substance abuse. 

As for the claims for service connection for right and left leg disabilities, the medical history collected in January 1974 in conjunction with separation from service noted "vague cramps of the extremities."  The Veteran testified at the hearing before the undersigned that service connection for right and left leg disabilities is warranted on the basis of aggravation, to include due to the rigors of in-service physical training, of rickets that pre-existed service.  February 3, 2015, Hearing Transcript, pages 31-32.  The post service evidence reflects lower extremity disability, to include reports from surgery for a nonunion of the right fibula at a private medical facility in April 1999; a November 2001 VA examination documenting a meniscal tear to the right knee; and an August 2004 VA outpatient treatment report noting a history of osteoarthritis of the knees and effusion in the knees.  Given this evidence and the Veteran's contentions, the Board finds that a VA examination and opinion-to include one sufficient to determine whether the rebuttal standard required for claims based on aggravation of disabilities not shown at entrance is met-addressing the claims for service connection for right and left leg disabilities is necessary to fulfill the duty to assist.  McLendon, supra; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

With respect to the claim for a rating in excess of 10 percent for pseudofolliculitis barbae, the Veteran was last afforded a VA examination to assess the severity of this disability seven years ago in May 2008.  At the February 2015 hearing, the Veteran described possible worsening symptomatology associated with this disability since this examination.  Given the time that has elapsed since the May 2008 VA examination and the indication of possible worsening disability since this examination, the AOJ upon remand will be directed to arrange for a VA compensation examination to assess the nature and severity of the Veteran's pseudofolliculitis barbae.  In this regard, pursuant to 38 C.F.R. § 3.327(a) (2014), examinations will be requested when VA determines, as the Board does with respect to the increased rating claim on appeal, that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  This examination will also be of assistance in determining whether a separate rating or ratings on the basis of scarring of the face and neck is warranted, as discussed at the February 2015 hearing.  February 3, 2015, Hearing Transcript, page 12.  

Finally, prior to arranging for further examinations and opinions, and to ensure that the record before each clinician is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Also request from any appropriate source records of the Veteran's purported hospitalization in Europe in 1973 following an automobile accident.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Request that the Veteran identify any outstanding  pertinent non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014). 

3.  After completion of the requested development with respect to obtaining additional records, arrange for VA psychiatric examination to address the claim for service connection for a psychiatric disability.  The entire record, to include a copy of this remand, is to be made available to and reviewed by the examiner, and the examiner is requested to opine as follows: 

Is it as likely as not that any current psychiatric disability, unrelated to substance abuse, is related to military service?  In offering the opinion, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of psychiatric symptomatology, and not base a negative opinion solely on the lack of sufficient disability demonstrated in the STRS.  

A complete rationale for the conclusions reached should be set forth in a printed (typewritten) report.

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to address the claim for service connection for hepatitis C.  The entire record, to include a copy of this remand, is to be made available to and reviewed by the examiner, and the examiner is requested to opine as follows: 

Is it as likely as not that any current disability due to hepatitis C, unrelated to substance abuse, is related to military service?  In offering the opinion, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and not base a negative opinion solely on the lack of sufficient disability demonstrated in the STRS.  

A complete rationale for the conclusions reached should be set forth in a printed (typewritten) report.

5.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to address the claims for service connection for right and left leg disabilities.  The entire record, to include a copy of this remand, is to be made available to and reviewed by the examiner, and the examiner is requested to opine as follows: 

a) Did any right or left leg disability clearly and unmistakably pre-exist the Veteran's entry to service? 

b) If so, is there clear and unmistakable evidence that such pre-existing disability did not undergo an increase in the underlying pathology, i.e., was not aggravated, during service?

If there was an increase in severity of such disability during service, was that increase clearly and unmistakably due to the natural progress of the disease?

c) To the extent a pre-existing right or left leg disability is not found to have existed prior to service under the standard of review set forth above, is it at least as likely as not that any current right or left leg disability is related to his period of military service?  In offering the opinion, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and not base a negative opinion solely on the lack of sufficient disability demonstrated in the STRS.  

A complete rationale for the conclusions reached should be set forth in a printed (typewritten) report.

6.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected pseudofolliculitis barbae.  The record and a copy of this remand must be made available to the examiner in conjunction with the examination.  The Veteran should be asked to provide a complete medical history, if possible.  

With respect to the manifestations of pseudofolliculitis barbae, the examiner should determine: (i) the percentage of the total body area affected, (ii) the percentage of exposed areas affected, (iii) whether a topical or systemic therapy (such as corticosteroids or other immunosuppressive drugs) is necessary and the time period for such therapy during past 12-month periods while this claim has been on appeal and (iv) the nature of any scarring of the head or neck, to include whether any of the 8 characteristics of disfigurement set forth at 38 C.F.R. § 4.118, Diagnostic Code 7800  (2014) are shown, the total area of any residual scarring in square inches, and whether any scarring is deep, causes limited motion, is unstable or causes functional limitation of a body part. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  The readjudication of the claim for an increased rating for pseudofolliculitis barbae should include consideration of whether a separate rating or ratings on the basis of facial scarring is warranted.  If any benefit sought in connection with these claims is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


